        Case 7:19-cr-00094-MFU Document 43 Filed 01/27/20 Page 1 of 1 Pageid#: 183

                               FOR THE UNITED STATES DISTRICT COURT
                                     W ESTERN DISTRICT OF W RGINIA
                                                 ROANOK E DIW SION

IJNITED STATES OF AM ERICA
                                                                 cassxo.,ggysery
v.     #            . -
                           -         r                           DATE:          g ZV   .

            '
       AlJ      w                    *

                                     OF HEARING :                     /s
W*W**WWW***W*W*W**#r****W********W*****W*W*********WWW************W*******W*W**************
                                                       PA R TIES:                  N
1.     R obertS.Ballou                                         6.
2.                                                             7.
g.                  z't
                      h                                        8.                  .                  .
4@                               -                /              9.                             .. * 5 S
5.
****
                                             +                   10.
       *W*WWW****W********* 4******fr************************WW************* ** ***#*******
Recorded by: K .Brow n                                                     Tim ein Court:                  -




 INDEX SPKR. INDYX SPKR. INDEX SPKR. INDEX SPKR. INDEX SPKR.
     NO .                  NO.                        NO .                  NO .                   NO.

     'œ:            l                    Y'                      y         A.
                                                                            '7 I                               4
                y                                  g *,          y                         u                   y
                y                            .                   7                         y     g fco         y
                Y          -'a           /        4.'/4                                    .
                                                                                           f-
2 *7                /                    &                                                 /
                ?                        /                       /                         &
z J>#           /                        &                   .   5         A:# /
                    Y Q@
                       '52                                                     #'
                    /                    Y                                 2:              /
                                                  & 'p           /                         m
                /                                                Y                         /
                          X 55 /                                 /                         5
 2.
  'J: /                     '  2 -,                                                        l
                                                                 /
 2,-
   *51 l                                                         ç         m .'<: /
